              Case 3:18-cr-05579-RJB Document 323 Filed 01/09/19 Page 1 of 7




1                                                        The Honorable Ronald B. Leighton
2
3
4
5
6
                             UNITED STATES DISTRICT COURT FOR THE
7                              WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
8
9    UNITED STATES OF AMERICA,
10                            Plaintiff,               NO. CR18-5579 RBL

11                      v.
                                                       UNITED STATES’ SECOND MOTION
12   (1)     CARLOS EDUARDO LOPEZ                      FOR PROTECTIVE ORDER
             HERNANDEZ,
13
     (2)     DANIEL OSVALDO ROCHA LOPEZ,
14   (3)     JAIME HEREDIA CASTRO,
     (4)     JUAN AVILES BERRELLEZA,
15
     (5)     EDGAR CABRERA,
16   (6)     OTHON ALONSO VEA CERVANTES
             (ormerly charged under the name
17
             “Carlos Alejandro Castro Perez”),
18   (7)     CESAR LOYA SOTO,
     (8)     MANUEL LOYA SOTO,
19
     (9)     JULIAN GAUGE ORDONEZ,
20   (10)    JOSE LUIS SIERRA BARRIENTOS,
     (11)    HECTOR MANUEL URIAS
21
             MORENO,
22   (12)    JORGE VALENZUELA ARMENTA,
     (13)    URIEL ZELAYA,
23
     (14)    ARTURO FRIAS CEBALLOS,
24   (15)    JUAN JOSE HIGUERA GONZALEZ,
     (16)    JESUS RENE SARMIENTO
25
             VALENZUELA,
26   (17)    ALEK JAMES BAUMGARTNER,
     (18)    MONIQUE GREEN,
27
     (19)    ANDREW CAIN KRISTOVICH,
28   (20)    BRIAN LIVELY,
     U.S. v. Lopez Hernandez, et al. / CR18-5579 RBL                UNITED STATES ATTORNEY
                                                                    1201 PACIFIC AVENUE, SUITE 700
     Second Motion for Protective Order - 1
                                                                     TACOMA, WASHINGTON 98402
                                                                            (253) 428-3800
              Case 3:18-cr-05579-RJB Document 323 Filed 01/09/19 Page 2 of 7




 1   (21)    JOSE RANGEL ORTEGA,
     (22)    GERALD KEITH RIGGINS,
 2
     (23)    ESTHER LA RENA SCOTT,
 3   (24)    MICHAEL JOHN SCOTT,
     (25)    KAREN SURYAN,
 4
     (26)    ORLANDO BARAJAS,
 5   (27)    OSCAR HUMBERTO CARRILLO
             SALCEDO,
 6
     (28)    MARTIN GONZALEZ JIMENEZ,
 7   (29)    HECTOR MARIO JACOBO
             CHAIREZ,
 8
     (30)    JESUS ALFONSO MORA
 9           QUINONEZ,
     (31)    RAMON PUENTES, and
10
     (32)    GREGORY DAVID WERBER,
11
                              Defendants,
12
13
14          The United States of America, by and through Annette L. Hayes, United States
15 Attorney for the Western District of Washington, Marci L. Ellsworth and Karyn S.
16 Johnson, Assistant United States Attorneys for said District, hereby files this Second
17 Motion for Protective Order.
18                                        I.       BACKGROUND
19          This case arose from a yearlong investigation conducted by the Drug Enforcement
20 Administration (DEA) and other law enforcement agencies. As the investigation
21 progressed, agents identified individuals in Mexico whom they believe are responsible
22 for directing the activities of the co-conspirators not only in the Western District of
23 Washington, but also in multiple other jurisdictions across the United States.
24          In its early stages, the investigation involved the use of a Confidential Source
25 (CS1). The majority of the controlled buys between CS1 and the three courier
26 codefendants were captured via video and/or audio recording. Additional identifying
27 information about CS1 is included in some of the materials returned from search warrants
28 served on Facebook.
     U.S. v. Lopez Hernandez, et al. / CR18-5579 RBL                      UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
     Second Motion for Protective Order - 2
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
              Case 3:18-cr-05579-RJB Document 323 Filed 01/09/19 Page 3 of 7




 1          Shortly after the dozens of arrests in this matter in early December 2018, CS1
 2 contacted the DEA to inform agents that CS1 was receiving communications from
 3 Mexico about the arrests. CS1 interpreted some of those communications to be
 4 threatening in nature and expressed concerned for his/her safety. The United States is
 5 concerned that dissemination of information describing/identifying CS1 may create
 6 opportunities for witness intimidation or retaliation against CS1 and/or his/her associates
 7 and family members.
 8          Accordingly, through this Motion the United States seeks to protect the following
 9 categories of material, collectively referred to as the “Protected Material”:
10          A.      Any voice recordings, surveillance pictures, or video surveillance depicting
11 or detailing controlled buys conducted by CS1; and
12          B.      Any other photographs or videos that might reveal the identity of CS1.
13          The United States is not seeking to protect the materials returned from the search
14 warrants executed on Facebook, because those materials can be redacted to remove the
15 identifying references to CS1.
16          The Protected Material may reveal the identity of CS1, either through actual
17 photographs or videos, recordings in which CS1’s voice is plainly audible, conversations
18 during which the context could reveal the identity of the confidential source, or
19 descriptions of conversations or controlled buys.
20          The proposed Protective Order accompanying this motion is designed to set
21 conditions regarding the handling and dissemination of the Protected Material, not to
22 prevent defense counsel from fully discussing and reviewing the Protected Material with
23 their clients.
24                                       II.      LEGAL STANDARD
25          In federal criminal cases, the government’s discovery obligations are established
26 by Federal Rule of Criminal Procedure 16 (“Rule 16”), and are supplemented by the
27 Local Rules for the Western District of Washington (“Local Rules”), the Jencks Act, 18
28 U.S.C. § 3500, Brady v. Maryland, 373 U.S. 83 (1963), and Giglio v. United States, 405
     U.S. v. Lopez Hernandez, et al. / CR18-5579 RBL                      UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
     Second Motion for Protective Order - 3
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
               Case 3:18-cr-05579-RJB Document 323 Filed 01/09/19 Page 4 of 7




 1 U.S. 150 (1972). Broadly speaking, these rules, statute, and cases, respectively, provide
 2 the framework by which both parties are to produce discovery and by which a court can
 3 regulate discovery before trial; require the government to produce its witnesses’ prior
 4 statements after they testify at trial; place an obligation on the government to learn of and
 5 disclose to the defense any exculpatory or impeachment evidence favorable to the
 6 defendant that is in the government’s possession; and require the government to disclose
 7 information which could be used to impeach its witnesses. See Fed. R. Cr. Pro. 16; 18
 8 U.S.C. § 3500(a); Brady, 373 U.S. at 87; Giglio, 405 U.S. at 154-55.
 9           There is otherwise “no general constitutional right to discovery in a criminal case,
10 and Brady did not create one.” Weatherford v. Bursey, 429 U.S. 545, 559 (1977). The
11 government’s discovery obligations are ongoing, but the government does not have to
12 produce all of its discovery material at once and/or at the outset of the case. See, e.g.,
13 Pennsylvania v. Ritchie, 480 U.S. 39, 60 (1987) (“the duty to disclose is ongoing”), Local
14 Rule 16(d) (“continuing duty to disclose”), Fed. R. Crim. P. 16 and 26.2 (disclosure of
15 witnesses’ prior statements not required until after witnesses testify on direct
16 examination), Local Rule 16(f) (witness statements are to be produced “during the time
17 of trial, or at any time if the parties agree”).
18           It is well established that the government has a qualified privilege to withhold the
19 identity of confidential sources. Indeed, as a general matter, there is no requirement that
20 the identity of any government witnesses, including confidential sources, be revealed
21 before trial. See Weatherford, 429 U.S. at 559 (no constitutional violation where
22 government did not reveal identity of confidential informant before the informant
23 testified at trial); Local Rule 16(f). To the contrary, “[t]he government has a limited
24 privilege to withhold an informant’s identity.” United States v. Henderson, 241 F.3d 638,
25 645 (9th Cir. 2000) (citing Roviaro v. United States, 353 U.S. 53, 59-61 (1957)). “The
26 purpose of the privilege is the furtherance and protection of the public interest in effective
27 law enforcement by preserving the anonymity of these informants.” United States v.
28 Amador-Galvan, 9 F.3d 1414, 1417 (9th Cir. 1993) (citing Roviaro, 353 U.S. at 59).
      U.S. v. Lopez Hernandez, et al. / CR18-5579 RBL                      UNITED STATES ATTORNEY
                                                                           1201 PACIFIC AVENUE, SUITE 700
      Second Motion for Protective Order - 4
                                                                            TACOMA, WASHINGTON 98402
                                                                                   (253) 428-3800
              Case 3:18-cr-05579-RJB Document 323 Filed 01/09/19 Page 5 of 7




 1                              III.    PROTECTIVE ORDER REQUEST
 2          Pursuant to Fed. R. Crim. P. 16(d)(1), this Court has wide discretion to direct the
 3 disclosure and dissemination of discovery materials:
 4          At any time the court may, for good cause, deny, restrict, or defer discovery
            or inspection, or grant other appropriate relief. The court may permit a
 5
            party to show good cause by a written statement that the court will inspect
 6          ex parte. If relief is granted, the court must preserve the entire text of the
            party’s statement under seal.
 7
 8 Fed. R. Crim. P. 16(d)(1).
 9          The United States will provide defense counsel in this matter with discovery
10 materials consistent with its discovery obligations under Rule 16 of the Federal Rules of
11 Criminal Procedure, the Local Rules of the Western District of Washington, and Brady v.
12 Maryland and its progeny. As stated above, the United States is requesting a Protective
13 Order that would prohibit the dissemination of the Protected Material and the information
14 contained therein.
15          In essence, pursuant to the proposed Protective Order, possession of the Protected
16 Material would be limited to the attorneys of record in this case, and to any investigators,
17 expert witnesses, and other agents that the attorneys of record hire in connection with this
18 case (collectively referred to as “the defense team”). The defendants would be permitted
19 to inspect and review the Protected Material in the presence of a member of the defense
20 team, but would not be permitted to possess or maintain copies of the Protected Material.
21 These proposed restrictions are designed to permit full use of the Protected Material and
22 information contained therein in the preparation of the defendants’ respective defenses,
23 but to avoid dissemination of the Protected Material and the information therein to other
24 persons who have no legitimate defense-related need for the information.
25          The Protective Order is especially important with respect to the defendants who
26 are detained at FDC SeaTac. BOP legal counsel at FDC SeaTac has explained to the
27 undersigned that there is no official written policy with respect to the sharing of Protected
28 Material between inmates. Although FDC SeaTac complies with the terms of a court-
     U.S. v. Lopez Hernandez, et al. / CR18-5579 RBL                      UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
     Second Motion for Protective Order - 5
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
              Case 3:18-cr-05579-RJB Document 323 Filed 01/09/19 Page 6 of 7




 1 issued Protective Order inasmuch as they acknowledge that sharing of the Protected
 2 Material between inmates would be prohibited under the terms of the proposed Protective
 3 Order, the BOP cannot guarantee their ability to enforce such a prohibition. This could
 4 result in inmates working together in the cellblocks or law library to identify CS1. This
 5 could also result in other detained defendants from separate, unrelated cases learning the
 6 identity of CS1 and disseminating that information.
 7          This is true regardless of whether the Protected Material is provided in hardcopy
 8 (i.e., paper) or electronic form. FDC SeaTac’s local institutional policy on inmate legal
 9 activities generally affords detained defendants 2.5 hours a week of law library time,
10 although defendants can request additional time. Electronic discovery – any material
11 produced on a compact disc, whether audio files, video clips, or documents – can only be
12 reviewed in the law library, as those are the only computers with disc drives that
13 defendants can access.
14          Given the significant possibility that Protected Material could result in information
15 regarding CS1 being disseminated to others with no legitimate defense-related need for it,
16 the United States submits that entry of the proposed Protective Order – which would
17 require defense counsel with a detained client to review the Protected Material in the
18 same manner as defense counsel with a non-detained client – is the only reasonable
19 method by which the United States and the Court can ensure the safety of CS1 and
20 his/her family and associates.
21
22
23
24
25
26
27
28
     U.S. v. Lopez Hernandez, et al. / CR18-5579 RBL                      UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
     Second Motion for Protective Order - 6
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
              Case 3:18-cr-05579-RJB Document 323 Filed 01/09/19 Page 7 of 7




1                                            IV.       CONCLUSION
2           Based on the facts outlined above, the United States respectfully requests that this
3 Court issue a formal Protective Order that prohibits the reproduction or dissemination of
4 the Protected Material.
5           DATED this 9th day of January, 2019.
6
7                                                         Respectfully submitted,
8
                                                          ANNETTE L. HAYES
9                                                         United States Attorney
10
11                                                        s/Marci L. Ellsworth
                                                          MARCI L. ELLSWORTH
12
                                                          Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     U.S. v. Lopez Hernandez, et al. / CR18-5579 RBL                        UNITED STATES ATTORNEY
                                                                            1201 PACIFIC AVENUE, SUITE 700
     Second Motion for Protective Order - 7
                                                                             TACOMA, WASHINGTON 98402
                                                                                    (253) 428-3800
